PER CURIAM.
The petition in this cause failing to allege facts showing a disagreement between the appellee and the United States Veterans’ Bureau, as required by section 19 of the World War Veterans’ Act 1924, as amended, 38 U.S.C.A. § 445; and also failing to allege facts from which the court *615can determine whether the delay of the Veterans’ Bureau in passing upon the appellee’s claim was or was not the equivalent of a denial of the claim and a disagreement under the statute: It is ordered that the judgment be reversed and the cause remanded. Berntsen v. United States (C.C.A.) 41 F.(2d) 663; United States v. Densmore (C.C.A.) 58 F.(2d) 748; Griffin v. United States (C.C.A.) 60 F.(2d) 339; United States v. Alberty (C.C.A.) 63 F.(2d) 965; Fouts v. United States (C.C.A.) 67 F.(2d) 249; Stallman v. United States (C.C.A.) 67 F.(2d) 675; Ginochio v. United States (C.C.A.) 74 F.(2d) 42; United States v. McLean, 95 U.S. 750, 753, 24 L.Ed. 579. Upon remand the appellee will be permitted to amend his petition to show the necessary jurisdictional facts and thereafter to proceed to a retrial of the cause.
Judgment of District Court reversed.